Fourth Court of Appeals
                                San Antonio, Texas
                                    February 24, 2017

                                   No. 04-16-00795-CV

                 IN THE INTEREST OF N.R.G., ET AL., CHILDREN,

                From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA00044
                       Honorable Karen A. Crouch, Judge Presiding


                                     ORDER
    The Appellant Lalo Garcia’s third motion for extension of time to file brief is hereby
GRANTED. Time is extended to March 13, 2017. “No Further Extensions.”



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court